Title: To Benjamin Franklin from Bonnefoux, 16 June 1782
From: Bonnefoux, Pierre
To: Franklin, Benjamin


Monsieurparis le 16 juin 1782
Vous avés, Sans doute, entendu parler de la Maladie épidémique qui a affligé et qui afflige encore la ville de Toulouse. La frayeur a été Si grande que tous les etudians de l’université ont disparu. La these dont vous aviés bien voulu accepter la dedicasse n’aura donc pas lieu pour Cette année. J’espere que vous voudrés bien nous Conserver pour un meilleur tems votre bonne volonté.
J’ai l’honneur d’être avec respect Monsieur Votre très humble et très obeissant Serviteur
Bonnefouxsupérieur Général de la Doctrine chretienne
 
Notation: Bonnefoux Paris. 16. Juin 1782.
